Citation Nr: 1301130	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-46 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a left hand disorder, to include as due to undiagnosed illness.

4.  Entitlement to a compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 2006, with an additional 2 months and 24 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  In this decision the RO granted service connection for bilateral plantar fasciitis assigning 0 percent ratings, effective October 1, 2006, and denied service connection for pes cavus, bilateral hip arthralgia, and left hand arthralgia.  Jurisdiction was subsequently transferred back to the RO in Chicago, Illinois.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. 

Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

The record shows that an actual paper claims folder has been created in this case with the pertinent information.  However, because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of the electronic record, in addition to the paper claims file. 

The Veteran underwent a VA examination in April 2011, addressing among other disorders, the feet, which was never subsequently addressed by the RO in any supplemental statement of the case.  The Veteran also never waived RO consideration of this examination report.  Regarding the claim for an initial rating for plantar fasciitis, this matter is addressed in the remand section below.  Regarding the service connection claim for pes cavus, given that the Board has found that there is sufficient evidence for a grant of this claim, there is no prejudice to the Veteran in the Board proceeding with this claim without a remand.  See 38 C.F.R. § 20.1304 (c).

The issues of entitlement to a compensable evaluation for bilateral plantar fasciitis and service connection for a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral pes cavus was incurred in service. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hip degenerative changes were incurred in service. 





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral pes cavus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hip disorder manifested by early osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral pes cavus and a bilateral hip disorder.  As this represents a complete grant of the benefit sought on appeal, other than the issues that are addressed in the remand section below, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran contends that he had both pes cavus and a bilateral hip disorder diagnosed during his military service.  He further contends that these disabilities remained current in his civilian life and that he continued to wear custom fit orthotics.  See Board Hearing Transcript, pp. 4-5.  He noted that while the RO indicated that he only had a diagnosis of arthralgia in his hips, meaning hip pain, that he actually was diagnosed with osteoarthritis.   Id. at 9-10. 

As noted by the Veteran, the service treatment records, in fact, show the Veteran was diagnosed as having bilateral pes cavus during his active duty service in September 2005 and was fitted for custom orthotics.  A March 2006 x-ray examination performed during active duty service also shows a diagnosis of mild degenerative changes of the hips, bilaterally.  It was noted that the Veteran had a six-month history of arthralgias in both hips.  The bilateral hip joints x-ray revealed no joint space narrowing.  There was very mild subchondral sclerosis of the acetabula bilateral without cystic resorptive changes.  There were no worrisome destructive osseous lesions.

The Veteran underwent a VA examination in July 2006 prior to his separation from military service.  The examiner noted that even though the Veteran was diagnosed with mild degenerative changes of the hips in March 2006, x-rays obtained in June 2006 showed no fracture, dislocation, or other osseous abnormality.  The diagnosis was mild arthralgia of the bilateral hips.  It also was noted that the Veteran did not have any deformities of the feet, although he had had custom inserts used in the past.  There was no diagnosis for the feet that noted pes cavus (though plantar fasciitis was diagnosed).

After the Veteran's retirement from the Air Force in October 2006, the Veteran submitted a November 2007 x-ray examination of the hips, which indicated that the right hip had a small spur off the superior aspect of the right acetabulum consistent with early degenerative changes.  In the left hip there was a tiny fragmented spur off the superolateral aspect of the left acetabulum.  The impression was early bilateral osteoarthrosis changes.  It was noted that the Veteran had had pain in both hips for three years with no known injury.  A November 2009 private treatment record notes that the Veteran continued to have pes cavus.  An April 2011 VA examination report also noted that the Veteran was fitted for orthotics for pes cavus during his military service and continued to remain in orthotics since that time.  The diagnosis included bilateral pes cavus.

In addressing the merits of the Veteran's claim, the Board finds that the evidence is more or less equally balanced in terms of whether the Veteran has diagnoses of arthritis of his hips and pes cavus deformities of the feet.  Two x-ray examination reports in March 2006 and November 2007 establish the presence of mild degenerative changes in the hips, while one x-ray examination report in June 2006 notes no degenerative changes.  Also, while a July 2006 VA examination report determined that there were no deformities in the feet other than plantar fasciitis, the Veteran was diagnosed as having pes cavus during his military service in September 2005, and post-service findings in November 2009 and April 2011 also establish the continued diagnoses of pes cavus.  As there is no reason shown to value one x-ray report over the other, or one finding concerning pes cavus over the other, the Board will grant the Veteran the benefit of the doubt that he does have diagnoses of arthritis of the bilateral hips and pes cavus during his military service, and after military service.  

Even though there is no probative opinion of record addressing the etiology of the Veteran's pes cavus and bilateral hip disorder, the Board considers it significant that the Veteran was initially diagnosed with pes cavus and arthritis of the bilateral hips during his active duty military service.  Moreover, he has since undergone clinical testing that establishes current diagnoses of pes cavus and early bilateral osteoarthritis of the hips in support of his service connection claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (pes cavus and arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed pes cavus and arthritis of the bilateral hips to his military service, the Board finds that the evidence weighs in favor of his claim. 

The medical evidence establishes that the Veteran has been treated for pes cavus since September 2005 and arthritis of the bilateral hips since March 2006, and continued to be treated for these disorders after his retirement from military service.  Therefore, the record shows that the Veteran's pes cavus and arthritis of the bilateral hips have been chronic conditions since service.  Moreover, the Board observes that the Veteran has attested to his long-term treatment for and complaints associated with his pes cavus and bilateral hip disorder, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of pes cavus and bilateral hip disorder symptomatology since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there are medical findings of both pes cavus and bilateral hip arthritis in service and after service, and credible supporting evidence of a chronic pes cavus and bilateral hip disorder since service, the Board concludes that the evidence supports the grant of service connection for pes cavus and a bilateral hip disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claims for service connection for bilateral pes cavus and a bilateral hip disorder manifested by early osteoarthritis are granted.


ORDER

Entitlement to service connection for bilateral pes cavus is granted.

Entitlement to service connection for a bilateral hip disorder manifested by early osteoarthritis is granted.


REMAND

The Veteran seeks service connection for a disorder of the left hand.  His DD-Form 214 shows that the Veteran earned, in pertinent part, the Southwest Asia Service Medal with 3 Service Stars, Global War on Terrorism Service Medal, Iraq Campaign Medal, Kuwait Liberation Medal, Kuwait, and Kuwait Liberation Medal, Saudi Arabia.  Thus, the Board finds it necessary to consider whether service connection for this condition is warranted under the provisions of 38 C.F.R. § 3.317 (2012).  

The Veteran's service treatment records and post-service treatment records reflect an injury to the right hand during service but are negative for any findings concerning the left hand.  However, the Veteran testified at the Board hearing that he experienced pain and numbness in his left hand.  See Board Hearing Transcript, p. 14.  He also mentioned and submitted a copy of a letter dated in December 2006 noting the concerns over health hazards associated with the burn pit at Balad AB, where he was stationed.  Id. at 14-15. 

Prior to the Veteran's separation from military service, the Veteran underwent a VA examination in July 2006.  X-ray examination of the left hand was negative.  The diagnosis for the left hand was mild arthralgia.  However, an April 2012 private x-ray examination report of the left hand shows a diagnosis of mild degenerative changes.  

The Veteran has never been afforded a VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran also has never been provided a medical opinion addressing the possible direct connection between his reported complaints of hand pain in service and his present diagnosis of mild degenerative changes of the left hand.  Thus, the medical opinion should address this theory of entitlement as well.

The Veteran also seeks an increased rating for his plantar fasciitis, which is presently rated as 0 percent disabling.  Unfortunately, review of the record shows that there are outstanding relevant treatment records.  At the April 2012 Board hearing the Veteran alluded to ongoing cortisone injections he was undergoing to reduce the swelling in his feet, with the latest one being in 2010.  See Board Hearing Transcript, pp. 8-9.  As these records are outstanding, efforts should be made to obtain them.  The Veteran also mentioned submitting additional records concerning his left hand disorder, but never did so.  Id. at 18.  Thus, he should be given another opportunity on remand to identify the records for VA to make efforts to obtain them.

Also, the Veteran underwent a VA examination in April 2011, which addressed, among other disorders, his feet.  The RO never addressed the VA examination in a supplemental statement of the case as it concerned his increased rating claim for his plantar fasciitis.  While the Veteran has waived RO consideration of other evidence he has submitted that was not reviewed by the RO, he never waived RO consideration of the April 2011 VA examination report.  In fact, he specifically noted at the Board hearing that the RO had never reviewed this examination report.  Id. at 3-4.  For this reason, the Board cannot review the April 2011 VA examination report in the first instance as it concerns his increased rating claim for plantar fasciitis and must remand the case for the RO to review this evidence.  See 38 C.F.R. § 20.1304 (c).

Finally, as the case must be remanded for the foregoing reasons, the Veteran should be scheduled for a current VA examination of his feet.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all relevant treatment he has obtained for his feet and left hand since his retirement from military service, including ongoing cortisone shots for the feet and any records concerning the left hand.  If pertinent records are identified, then make efforts to obtain them and document all attempts.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding his claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including left hand pain.  

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of left hand pain are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If the left hand pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

3.  Schedule the Veteran for an appropriate VA examination of his feet.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all symptoms attributable to the Veteran's service-connected plantar fasciitis.

The examiner also should state whether the Veteran's plantar fasciitis amounts to a moderate, moderately severe, or severe foot injury.  

In addition, the examiner should describe whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly.  If there is no pain, or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal with consideration of all relevant evidence since the statement of the case in October 2009.  The RO/AMC must consider 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 with respect to the left hand disorder.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


